Title: From George Washington to Moustier, 25 May 1789
From: Washington, George
To: Moustier, Eléanor-François-Elie, comte de



Sir,
New York May 25th 1789

What circumstances there may be existing between our two nations, to which you allude on account of their peculiarity, I know not. But as those nations are happily connected in the strictest ties of Amity, not less by inclination & interest, than by the solemnity of a Treaty; and as the United States are too remote from Europe to take any share in the local politics of that Continent; I had concluded, that Commerce was the only subject of Negotiations, which could, at present, be very interesting to the Inhabitants of the two Countries. In two letters which I had the pleasure of writing to you before I returned into public life, I stated (if I remember rightly, for I have not the copies of the letters with me) that I was so little acquainted with commercial affairs, that I should very much distrust my own judgment, even in the opinions which I might be obliged to hazard in treating casually of them. This fact, if there had been no other circumstance that merited a consideration, would be a conclusive reason for preventing me individually from entering upon any kind of negotiations on that subject. For, while I find myself incompetent to it, I really believe that much reciprocal advantage might be

acquired if that subject could be candidly & intelligently managed. This I should hope, too, might be the case; and so far shall I be from throwing any obstacles in the way, that I shall certainly take a great pleasure in removing (so far as lays in my power) such as may occur. Every one who has any knowledge of my manner of acting in public life, will be persuaded that I am not accustomed to impede the dispatch or frustrate the success of business, by a ceremonious attention to idle forms. Any person, of that description, will also be satisfied that I should not readily consent to lose one of the most important functions of my office, for the sake of preserving an imaginary dignity. But, perhaps, if there are rules of proceeding, which have originated from the wisdom of Statesmen & are sanctioned by the common consent of Nations, it would not be prudent for a young State to dispense with them altogether, at least, without some substantial cause for so doing. I have myself been induced to think, possibly from the habits of experience, that in general the best mode of conducting negotiations, the detail & progress of which might be liable to accidental mistakes or unintentional misrepresentations, is by writing. This mode, if I was myself obliged to negotiate with any one, I should still pursue. I have, however, been taught to believe that there is, in most polished nations, a system established, with regard to the foreign as well as the other great Departments, which, from the utility, the necessity, & the reason of the thing, provides that business should be digested & prepared by the Heads of those Departments. The impossibility that one man should be able to perform all the great business of the State, I take to have been the reason for instituting the great Departments, & appointing officers therein, to assist the Supreme Magistrate in discharging the duties of his trust. And, perhaps I may be allowed to say of myself, that the Supreme Magistrate of no State can have a greater variety of important business to perform in person, than I have at this moment. Very many things will doubtless occur to you, Sir, as being incident to the office of President in the commencement of the Government, which cannot be done by the intervention of a third person. You will give me leave to say likewise, that no third person (was there a disposition for it) shall ever have it in his power to erect a wall between me & the Diplomatic Corps; that is to say, to prevent necessary communications. Nor

has any body insinuated that it would be beneath the Dignity of a President of the United States occasionally to transact business with a foreign Minister. But in what light the Public might view the establishment of a precedent for negotiating the business of a Department, without any agency of the Head of the Department who was appointed for that very purpose, I do not at present pretend to determine: Nor whether a similar practice, in that case, must not of right be extended hereafter to all Diplomatic Characters of the same rank.
Here you will be pleased to observe, Sir, that I am writing as General Washington to the Count de Moustiers. Happy am I, that my regard for yourself and your Nation is so far from being equivocal, that I have had several occasions of making it known to you both in conversation & writing. And I hope you will consider this confiden⟨tial⟩ letter as an evidence of the extreme regret which ⟨I s⟩hould feel, in being obliged to decline any proposition⟨s, as to⟩ the mode of doing business, from a person who has ⟨so⟩ many titles to my esteem as the Count de Moustiers. I will only add, that, under my present impressions, I cannot persuade my self that I should be justifiable in deviating essentially from established forms. With the highest sentiments of esteem & regard⟨,⟩ I am, Sir Your Most obedt & Most humble Servant
